IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10449
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO A. GONZALEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:98-CR-190-1-L
                       --------------------

                         December 28, 1999

Before GARWOOD, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Ricardo A. Gonzalez appeals his jury conviction for

possession with intent to distribute approximately 200 kilograms

of marijuana in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C).

Gonzalez argues that the district court erred in denying his

motion to suppress the marijuana seized from his tractor-trailer.

Gonzalez does not dispute the validity of the stop of his

commercial tractor-trailer for inspection pursuant to Texas

statute.   Nor does he dispute that the dog-sniff of the tractor-

trailer which caused the dog to alert, was probable cause to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10449
                                -2-

search.   Further, Gonzalez voluntarily consented to a search of

the trailer for narcotics and did not object to the search or to

moving the tractor-trailer at any time.    Gonzalez’s only argument

is that the moving of the tractor-trailer from the Interstate

Highway where it was stopped to a warehouse at which it was

searched, a distance of five miles, was unreasonable.    It was not

unreasonable for the officers to move the tractor-trailer from

the Interstate to a warehouse approximately five miles away to

conduct the search of the trailer as the watermelons had to be

unloaded.   See United States v. Johns, 469 U.S. 478, 484 (1985).

The district court did not err in denying Gonzalez’s motion to

suppress the marijuana.

     Gonzalez also argues that the evidence was insufficient to

support his conviction.   A rational trier of fact could have

found that the evidence established the essential elements of the

offense beyond a reasonable doubt.    See United States v. Lopez,

74 F.3d 575, 577 (5th Cir. 1996).    The Government admitted

Gonzalez’s logbook into evidence which had some unusual entries.

Texas State Trooper John Forrest testified that the logbook

showed that Gonzalez had taken an unusual amount of time off,

including several days in Miami and then over two days in El

Paso.   The logbook stated that the load of watermelons was loaded

onto the trailer in New Mexico at 10:30 a.m. on September 17,

1998.   The logbook also showed that Gonzalez drove the load for

only one and a half hours before stopping in Las Cruces, New

Mexico, for three and a half hours.    Forrest testified that it

was unusual for Gonzalez to be driving on Interstate 20 because
                           No. 99-10449
                                -3-

the preferred route from Las Cruces, New Mexico, to New York

would have been Interstate 40. When Forrest first stopped the

tractor-trailer, he observed that Gonzalez had his head in his

hands.   Two witnesses from Waterloo Produce, James Keeler and

Enrique Mata, testified that the watermelons had been stacked

into the back of the trailer in rows like cord wood.   However,

Forrest testified that when he opened the trailer, he observed a

pile of watermelons in the back part of the trailer and that many

of the watermelons were broken.   Keeler and Mata testified that

the trailer was inspected before loadings and that no one from

Waterloo could have loaded marijuana onto the trailer.   Keeler

also testified that Gonzalez told the loaders not to put any more

watermelons on the trailer even though the trailer was more than

2000 pounds under the weight limits.   When Forrest asked Gonzalez

to look at the pile of broken watermelons, Gonzalez’s reaction

was unusual in that he was not upset at the way the watermelons

had been loaded.   The above evidence indicates that a rational

trier of fact could have found that Gonzalez had knowledge that

the trailer contained marijuana, and, therefore, the evidence was

sufficient to support Gonzalez’s conviction for possession of

marijuana with intent to distribute.

     AFFIRMED.